In an action to recover damages for personal injuries sustained by plaintiff, Anna Tsolson, as a passenger in an automobile owned by the defendant, Ernest Weinfeld and. operated by defendant Elizabeth Weinfeld, the plaintiffs appeal from an order of the Supreme Court, Westchester County, dated February 11, 1960, denying their motion to strike out defendants’ answer and for summary judgment, pursuant to rule 113 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.